Title: From Alexander Hamilton to James Miller, 25 October 1799
From: Hamilton, Alexander
To: Miller, James


          
            Sir,
            New York October 25th. 1799.
          
          Colonel Rice informs me that he has entered into a contract for fifteen Acres of land for the Winter Quarters of the fourteenth, fifteenth and sixteenth regiments.
          The price agree’d upon is four hundred dollars, and I would thank you to empower your agent Jonathan Jackson Esqr. to advance the money. I am inclined to think that there must be some mistake as to the Sum, and you will probably do well in extending the authority of your agent as far as one thousand dollars. I shall direct Col. Rice to address himself on the subject to Jonn. Jackson Esr
          With consn I am, Sir yr. obt ser
          
            A Hamilton
          
          James Miller Esr.—
        